DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 12-15 in the reply filed on December 10th, 2021 is acknowledged. The Attorney of Record, Adam Cox, Esq., (Reg. No.: 46,644) made the election without traverse.

Drawings
2.       The drawings filed on 12/19/2019 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to because of the handwritten reference numbers of uneven line quality present in Figures 5 and 6.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

EXAMINER’S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11 and 16-20 have been cancelled.

Allowable Subject Matter
4.         Claims 1-10 and 12-15 are allowed.

Reason for Allowance
5.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for cooling a heat generating component that is operating in an electronic device, said method comprising: providing a thermal management fluid comprising 1-trifluoromethyl-1,2,2- trifluorocyclobutane (TFMCB) in thermal contact with the heat generating component of operating electronic device; and transferring heat from said operating, heat-generating component to said thermal management fluid by thermal contact with said TFMCB
of instant independent claim 1; and a heat transfer composition comprising TFMCB of instant independent claim 10.
The following references (US 20180201817 A1) to CLOSE; JOSHUA et al., (US 20160244651 A1) to LECK; THOMAS JOSEPH et al., (US 20120216551 A1) to Minor; Barbara Haviland et al., (US 20120255316 A1) to Andre; David et al., (US 20060010872 A1) to Singh; Rajiv R. et al., (US 20160333243 A1) to FUKUSHIMA; Masato et al., (US 20110197604 A1) to Minor; Barbara Haviland et al., (US 20170137353 A1) to Banavali; Rajiv et al., (US 20140009887 A1) to Fayemi; Bamidele et al., (US 20150315935 A1) to Myers; Scott Richard et al., and (US 5026499 A) to Merchant; Abid N; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
12/28/2021